[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________          FILED
                                               U.S. COURT OF APPEALS
                            No. 09-15420         ELEVENTH CIRCUIT
                                                     JUNE 29, 2010
                        Non-Argument Calendar
                                                      JOHN LEY
                      ________________________
                                                       CLERK

                Agency Nos. A098-736-397, A098-736-398

CLAUDIO MORA-SOLANO,
YANETH ARIZA-SILVA,
JEAN CLAUDE MORA-ARIZA,


                                                        Petitioners-Appellants,

                                  versus

U.S. ATTORNEY GENERAL,

                                                         Respondent-Appellee.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                              (June 29, 2010)

Before BLACK, HULL and MARTIN, Circuit Judges.

PER CURIAM:
       Claudio Mora-Solano, his wife, Yaneth Ariza-Silva, and their son, Jean

Claude Mora-Ariza1 , through counsel, petition for review of the Board of

Immigration Appeals’ (BIA) denial of their motion to reopen their asylum

proceeding in light of alleged changed country conditions in Venezuela. On

appeal, Mora-Solano argues the evidence that he submitted, when viewed as a

whole, shows he faces a materially greater risk of harm if he returns to Venezuela

than when he fled Venezuela. After review, we deny Mora-Solano’s petition.2

       A party may file only one motion to reopen removal proceedings, and that

motion “shall state the new facts that will be proven at a hearing to be held if the

motion is granted, and shall be supported by affidavits or other evidentiary

material.” 8 U.S.C. § 1229a(c)(7)(A), (B). A motion to reopen must be filed no

later than 90 days after the final administrative decision; however, an exception

applies if the motion to reopen “is based on changed country conditions arising in

the country of nationality or the country to which removal has been ordered, if




       1
         Although Mora-Solano, Ariza-Silva, and Mora-Ariza are named as petitioners, we refer to
the petitioners as “Mora-Solano,” as all of the incidents underlying the petitioners’ motion and
claims for relief relate solely to the lead petitioner, Mora-Solano.
       2
          “We review the BIA’s denial of a motion to reopen for an abuse of discretion.” Abdi v.
U.S. Att’y Gen., 430 F.3d 1148, 1149 (11th Cir. 2005). “Our review is limited to determining
‘whether there has been an exercise of administrative discretion and whether the matter of exercise
has been arbitrary or capricious.’” Id.
                                                2
such evidence is material and was not available . . . at the previous proceeding.” 8

U.S.C. § 1229a(c)(7)(C)(ii).

      An alien who attempts to show the evidence is material bears a heavy burden

and must present evidence satisfying the BIA that, if the proceedings were

reopened, the new evidence likely would change the result in the case. Ali v. U.S.

Att’y Gen., 443 F.3d 804, 813 (11th Cir. 2006). “Motions to reopen are disfavored,

especially in a removal proceeding, where, as a general matter, every delay works

to the advantage of the deportable alien who wishes merely to remain in the United

States.” Abdi v. U.S. Att’y Gen., 430 F.3d 1148, 1149 (11th Cir. 2005) (quotation

omitted).

      Here, Mora-Solano filed his motion to reopen almost four months after the

BIA dismissed his appeal. He has failed to provide any new material facts to

warrant reopening his case, as the new evidence submitted is consistent with the

evidence presented in support of his original asylum application. Moreover, one of

the documents submitted is undated and unsigned. Because the evidence submitted

by Mora-Solano in support of his motion to reopen does not establish a material

change in country conditions, the BIA did not abuse its discretion by denying

Mora-Solano’s motion to reopen.

      PETITION DENIED.



                                          3